Case: 14-70013      Document: 00512748457         Page: 1    Date Filed: 08/27/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                      No. 14-70013                              FILED
                                                                          August 27, 2014
                                                                           Lyle W. Cayce
                                                                                Clerk

JUSTEN HALL,

                                                 Petitioner−Appellant

versus

WILLIAM STEPHENS, Director,
Texas Department of Criminal Justice, Correctional Institutions Division,

                                                 Respondent−Appellee.



                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 3:10-CV-135




Before DAVIS, SMITH, and PRADO, Circuit Judges.
PER CURIAM:*


       Justen Hall, found guilty of capital murder in 2004, moved in federal
district court for relief from a final judgment under Rule 60(b)(6) of the Federal
Rules of Civil Procedure. He seeks a certificate of appealability (“COA”) from


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-70013         Document: 00512748457          Page: 2   Date Filed: 08/27/2014



                                        No. 14-70013
denial of that motion.
      This court reviews the denial of a Rule 60(b)(6) motion under an abuse-
of-discretion standard. Because reasonable jurists would not find debatable
that the district court did not abuse its discretion, we deny a COA. Diaz v.
Stephens, 731 F.3d 370, 374 (5th Cir.), cert. denied, 134 S. Ct. 48 (2013). “It is
not enough that the granting of relief might have been permissible, or even
warranted . . . [the] denial must have been so unwarranted as to constitute an
abuse of discretion.” Id. (quoting Seven Elves, Inc. v. Eskenazi, 635 F.2d 396,
402 (5th Cir. Unit A Jan. 1981)). A movant is required “to show ‘extraordinary
circumstances’ justifying the reopening of a final judgment.” Id. (quoting
Gonzalez v. Crosby, 545 U.S. 524, 535 (2005)). “Such circumstances will rarely
occur in the habeas context.” Gonzalez, 545 U.S. at 535.
      From Hall’s application for a COA, it is not remotely evident what “extra-
ordinary circumstances” he believes justify the unusual award of Rule 60(b)
relief from a final judgment. The vast majority of his brief merely reurges the
merits of an inadequate-assistance-of-counsel (“IAC”) claim that was long ago
rejected on the merits by the district court and this court 1 before the Supreme
Court ultimately denied certiorari. 2 A Rule 60(b) motion is not a proper mech-
anism to re-litigate the merits of the IAC claim and surely not a proper vehicle
for doing so when the judgment from which Hall seeks relief has been con-
firmed on appeal (on the merits). See Gonzalez, 545 U.S. at 532; Adams v.
Thaler, 679 F.3d 312, 319 (5th Cir. 2012); Hernandez v. Thaler, 630 F.3d 420,
427 (5th Cir. 2011). Moreover, the district court did not abuse its discretion in
concluding that Hall’s two-year delay in filing his Rule 60(b) motion was
unreasonable.


      1   See Hall v. Thaler, 504 F. App’x 269 (5th Cir. 2012).
      2   See 134 S. Ct. 385 (2013).
                                               2
    Case: 14-70013    Document: 00512748457      Page: 3   Date Filed: 08/27/2014



                                 No. 14-70013
      Opaquely, Hall alludes to Martinez v. Ryan, 132 S. Ct. 1309 (2012), and
Trevino v. Thaler, 133 S. Ct. 1911 (2013), as “extraordinary circumstances”
justifying Rule 60(b) relief. That notion is without merit. We have already
rejected the theory that those changes in decisional law constituted a kind of
“extraordinary circumstance” that warrants relief under Rule 60(b). See Diaz,
731 F.3d at 376 (as to Trevino); Adams, 679 F.3d at 320 (as to Martinez). In
any event, Hall has already received that to which Trevino would entitle him:
consideration of his IAC claims, which both the district court and this court
rejected on the merits. See Hall v. Thaler, 504 F. App’x 269 (5th Cir. 2012).
      Finally, Hall’s explanation as to the necessity of relief from a final judg-
ment is puzzling. He claims that he needs this relief because two recent Texas
state-court decisions relating to his former lawyer have opened an avenue for
him for habeas corpus relief in state court. Yet, he has provided no explanation
or authority for why we would have to vacate a final judgment of a district
court (affirmed on appeal) before Texas would consider his state petition.
      The application for a COA is DENIED.




                                        3